Citation Nr: 0713759	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  96-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for a skin disability, 
claimed as due to exposure to Agent Orange.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

4.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine with disc bulge at L3-L4 
and narrowing disc space at L5-S1, evaluated as 20 percent 
disabling prior to April 2, 2001.

5.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine with disc bulge at L3-L4 
and narrowing disc space at L5-S1, evaluated as 40 percent 
disabling from April 2, 2001.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1970, with service in Vietnam from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A transcript of the hearing has been 
associated with the record.

In an August 2004 remand, the Board noted that the veteran 
had submitted a notice of disagreement with a March 2004 
denial of entitlement to service connection for PTSD and 
peripheral neuropathy.  The AOJ was directed to issue a 
statement of the case pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  A statement of the case was issued in 
August 2005.  No communication from the veteran was 
subsequently received concerning the issue of peripheral 
neuropathy.  As such, the Board has determined that it does 
not have jurisdiction over this issue at this time.

FINDINGS OF FACT

1.  A respiratory disability is not due to herbicide exposure 
or any other event during the veteran's period of active 
military duty, including service in the Republic of Vietnam.

2.  A skin disability is not due to herbicide exposure or any 
other event during the veteran's period of active military 
duty, including service in the Republic of Vietnam.

3.  In a rating decision dated in May 1991, the RO denied 
service connection for PTSD.

4.  The evidence received since the May 1991 decision is 
cumulative and redundant of evidence previously of record.

5.  For the period prior to April 2, 2001, degenerative 
arthritis of the lumbosacral spine was manifested by pain 
with radiation and the functional equivalent of severe 
limitation of motion, with objective findings of degenerative 
disc disease.

6.  Degenerative arthritis of the lumbosacral spine is 
manifested by no more than the functional equivalent of 
severe limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

2.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

3.  The May 1991 RO decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1100, 20.1104 (2006).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

5.  For the period prior to April 2, 2001, the criteria for a 
40 percent rating for degenerative arthritis of the 
lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 
5294, 5295 (before and after September 23, 2002) and 5237, 
5242, 5243 (2006).

6.  The criteria for an evaluation in excess of 40 percent 
for degenerative arthritis of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and 
after September 23, 2002) and 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were received long 
before the enactment of the VCAA.  A letter dated in March 
2002 asked the veteran to identify evidence in support of his 
claim.  The evidence of record was listed.  The veteran was 
told what the evidence must demonstrate in order to establish 
entitlement to an increased rating.  A May 2002 letter 
provided the same information to the veteran.

A June 2003 letter asked the veteran to identify evidence in 
support of his claim.  He was requested to provide copies of 
any private treatment records in his possession.  The veteran 
was told what the evidence must show to establish entitlement 
to the benefits sought.

A July 2003 letter described the evidence that had been 
received in support of the veteran's claim.  It told the 
veteran how VA would assist him in obtaining evidence.  The 
veteran was also instructed regarding the evidence and 
information necessary to substantiate his claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  The veteran was afforded the opportunity to 
testify before a Hearing Officer and the undersigned Veterans 
Law Judge.  The Board is unaware of any outstanding evidence 
or information that could be obtained in support of the 
veteran's claim.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  In sum, the Board 
finds that VA's duty to the veteran has been satisfied.  38 
C.F.R. § 3.103 (2006).  For the foregoing reasons, it is not 
prejudicial to the appellant for the Board to finally decide 
this appeal.

Service Connection

The evidence does not indicate that the veteran served in 
combat.  Specifically, there is no indication in the 
available service personnel records that he served in a 
position other than computer operator, and those records also 
fail to show that the veteran received any award or 
decoration indicative of participation in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application.

The veteran's service medical records reflect one complaint 
referable to his respiratory system.  In January 1972 he 
presented with a sore throat and dysphasia.  His lungs were 
clear to percussion and auscultation.  The impression was 
pharyngitis.  There is no indication of any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
skin during service.  Upon separation examination in January 
1972, the veteran denied shortness of breath and chronic 
cough.  He was found to be qualified for separation.

In December 1993, the veteran submitted a claim of 
entitlement to service connection for a skin disability and 
breathing problems.  He stated that he had rashes on his body 
that he believed were related to exposure to Agent Orange in 
service.  He also indicated that he was having breathing 
problems and expressed his belief that they were also related 
to his experiences in service.

The veteran was afforded an Agent Orange protocol examination 
in May 1994.  He reported skin problems since 1971 and 
shortness of breath for the previous two years.  Examination 
of the veteran's skin revealed a few papules on his forearms 
and mild erythema of the right groin.  The veteran's chest, 
mouth and throat were normal and his lungs were clear.

On VA skin examination in May 1994, the veteran reported 
exposure to Agent Orange.  Objectively there was mild 
erythema of the right groin, a few papules on the forearms, 
and papular lesions over the eyebrow and on the mid forehead.  
The diagnoses were intertrigo of the right groin, papular 
eruptions of the forearms, and papular lesions over the 
eyebrows.

The report of a VA respiratory examination conducted in May 
1994 indicates the veteran's report of shortness of breath 
for two years.  He related that he had stopped smoking seven 
or eight months ago and previously smoked one pack per day 
for 15 years.  X-rays revealed no parenchymal consolidation 
or infiltration.  The diagnosis was rule out bronchitis.  

Pulmonary function tests carried out in June 1994 revealed 
normal diffusing capacity.  No restrictive or obstructive 
lung disease was found.  The technician noted that the 
veteran still smoked.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary. In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

In considering these claims on the merits, the Board 
concludes that service connection for a respiratory 
disability is not warranted.  In this regard the Board notes 
that there is no evidence demonstrating that the veteran has 
been diagnosed with a respiratory disability.  While the 
veteran complained of a two-year history of shortness of 
breath in 1994, pulmonary function test reports reflected no 
restrictive or obstructive lung disease.  As noted above, the 
evidence must demonstrate a current disability in order to 
establish entitlement to service connection.  Absent such 
evidence, the claim of entitlement to service connection for 
a respiratory disability must be denied.  

Moreover, service connection for a skin disability is also 
not warranted.  In this regard, the Board notes that none of 
the skin disabilities identified in the record is among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of intertrigo or general 
papular lesions.  See 38 C.F.R. § 3.309(e).  The medical 
evidence of record does not support the veteran's contention 
that his claimed skin disabilities are related to exposure to 
Agent Orange.  Furthermore, the veteran's diagnoses have not 
been related to Agent Orange on a regulative basis.

The Board also concludes that service connection for skin 
disability is also not warranted on a direct basis.  There is 
no evidence of record that demonstrates that the veteran's 
claimed skin disabilities are related to his military 
service.  The preponderance of the evidence is against the 
veteran's claim.  Accordingly, the Board must conclude that 
service connection for a skin disability is not warranted.

The Board notes that the veteran has reported that he has 
suffered from skin problems since 1971.  He is competent to 
report symptomatology and when it occurred.  The Court has 
noted that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, the Court 
has also noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the assertions of symptoms during service and 
thereafter are unsupported by contemporaneous records, are in 
conflict with post service treatment records, and are not 
reliable.  In fact, the veteran was examined for VA purposes 
in 1973 and 1990, but did not complain of skin problems until 
January 1994.  Moreover, the first evidence of a diagnosis of 
any skin condition dates to 1994, many years after the 
veteran's separation from service.  The Board also notes that 
when reporting for separation purposes, the veteran denied a 
history of skin disease.  The separation examination 
disclosed that the veteran's skin was normal.  The Board 
finds that the veteran's denial of a history of skin 
pathology and the normal skin clinically in 1972 are far more 
probative than the veteran's post-service statements that he 
had continuity of symptoms since 1971.  Accordingly, service 
connection on a direct basis is also denied.





New and Material Evidence

The Board notes that the VCAA also included changes to 
regulations pertaining to reopening of claims.  Although the 
VCAA is generally effective November 9, 2000, the amended 
definition of new and material evidence, codified at 38 
C.F.R. § 3.156(a) (2003), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received before that date.

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for PTSD in May 1991, 
concluding that the veteran had not participated in combat 
and that no stressor had been verified.  At that time, the 
record included the veteran's claim, treatment records, and 
the report of a VA examination conducted in October 1990 that 
resulted in a diagnosis of PTSD.  The veteran reported at 
that time that he had been subjected to numerous stressors, 
frequent prolonged rocket attacks, and a close friend being 
hit by shrapnel.

Since the RO's denial of the veteran's claim, the veteran has 
submitted a statement noting the unit he served with and its 
location.  He provided specific incidents, to include the 
death of a specialist in his unit.  

The evidence added to the record since the previous final 
denial is essentially cumulative in nature.  Records tend to 
establish that the diagnosis of PTSD has been continued.  
However, a diagnosis of PTSD had previously been established.  
This evidence is cumulative.  The veteran has also reported 
exposure to attacks and the wounding of another soldier.  
However, this report is essentially duplicative of that which 
was reported during the VA examination.  In sum, the evidence 
is cumulative and does not provide a basis to reopen the 
veteran's claim.  As such, the Board finds that the evidence 
added to the record is not new and material.

Increased Rating

On VA orthopedic examination in October 1990, the veteran 
reported that his back condition had worsened over the years.  
He complained of radiating pain to the left lower extremity.  
He denied problems climbing and descending stairs.  His gait 
was normal.  He had normal lumbar lordosis.  Range of motion 
testing revealed forward flexion to 90 degrees and lateral 
flexion to 25 degrees bilaterally.  Straight leg raising was 
to 75 degrees bilaterally.  The veteran was able to squat.  
The diagnosis was chronic low back pain by history.

At a May 1994 VA orthopedic examination, the veteran reported 
that his back was painful more frequently and that he had 
pain getting out of bed.  He also reported that his legs 
collapsed under him occasionally.  The examiner noted that 
the veteran undressed and dressed without assistance.  The 
veteran stood erect, without list or tilt.  He walked on the 
balls of his feet easily and could squat completely.  There 
were no paravertebral muscle spasms.  Range of motion testing 
revealed forward flexion to 85 degrees, extension to 30 
degrees, lateral flexion to 30 degrees bilaterally and 
rotation to 45 degrees bilaterally.  Straight leg raising was 
to 85 degrees bilaterally.  The veteran was noted to grunt at 
the extremes of motion.  The examiner did not provide a 
diagnosis.

An additional VA spine examination was conducted in May 1996.  
The veteran complained of constant back pain with transverse 
radiation of pain which was sometimes dull and sometimes 
acute.  The examiner noted the presence of muscular spasm in 
the lumbar area.  Range of motion testing revealed forward 
flexion to 70 degrees, extension to 25 degrees, right lateral 
flexion to 25 degrees, left lateral flexion to 30 degrees, 
and rotation to 30 degrees bilaterally.  Straight leg raising 
was positive at 60 degrees on the right and at 45 degrees on 
the left.  X-rays and MRI revealed mild degenerative 
arthritis, and mild disc desiccation with disc bulge at L3-4 
with no evidence of disc herniation.  The degenerative 
changes were noted to be very minimal.

A September 1997 VA treatment record shows an impression of 
history of left lumbar radiolopathy and polyneuropathy.

A letter from a VA physician, received in April 2001, states 
that the veteran had painful neuropathy superimposed on his 
service-connected low back problems.  The physician noted 
that the veteran had severe pain in his legs that caused him 
to be unable to ambulate without the use of canes.  He 
related that EMG had confirmed a demyelinating axonal 
peroneal posterior tibial polyneuropathy.

On VA spine examination in March 2003, the veteran reported 
low back pain radiating to his bilateral lower extremities.  
He stated that the pain could be either dull or sharp and 
that the intensity was variable.  He indicated that flare-ups 
were precipitated by ambulation.  The examiner noted that the 
veteran walked with crutches.  The veteran endorsed 
occasional unsteadiness.  Physician examination revealed a 
stiff, antalgic posture.  Range of motion testing revealed 
flexion to 40 degrees, extension to zero degrees, and 
rotation to 20 degrees, all with pain.  The examiner noted 
that motion was additionally limited by pain, weakness, and 
lack of endurance.  There was tenderness at the lumbar sacral 
paraspinal  muscles.  Sensory examination was intact and 
muscle power was 4/5.  Lasegue' s sign was negative.  No 
other neurologic effects were noted.  There was no 
intervertebral disc syndrome.  The examiner noted that an MRI 
in 1996 had revealed mild degenerative disc disease.  The 
diagnosis was degenerative disc disease of the lumbar sacral 
spine.

At the June 2006 hearing, the veteran testified that he had 
pain radiating down his legs.  He stated that one of his 
physicians had told him that his neuropathy was aggravating 
his low back disability.  He related that on an average day, 
he had dull pain on waking.  He noted that he could only walk 
half of a block before needing to rest.  He stated that he 
had trouble lifting more than 10 pounds.  He indicated that 
he could not bend down, but that he had to get on his knees 
instead.  He stated that he had trouble going up stairs.  He 
noted that when he felt he had to the strength, he did as 
much as he could, but that such activity made him useless for 
the rest of the day.  He reported that he took Percocet for 
pain.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided a 60 
percent evaluation for complete ankylosis of the spine in a 
favorable angle, and a 100 percent evaluation for complete 
ankylosis of the spine in an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5286.

A 40 percent rating was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code  5295 provided a 40 
percent rating for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The RO has determined that the veteran's low back disability 
should be evaluated as 20 percent disabling for the period 
prior to April 2, 2001 and as 40 percent thereafter.  The 
Board acknowledges that a staged rating may be assigned when 
appropriate.  Regulations establish that different examiners, 
at different times, will not describe the same disability in 
the same language.  It is the responsibility of the rating 
specialist to interpret reports of examination in light of 
the whole recorded history.  When any change in evaluation is 
to be made the rating agency should assure itself that there 
has been an actual change in the condition, for better or 
worse, and not merely a difference in thoroughness of the 
examination.  See 38 C.F.R. §§ 4.2, 4.13.

The Board has concluded that there was no material change in 
the veteran's level of disability of the lumbar spine during 
the appeal period.  Accordingly, a uniform evaluation rather 
than a staged evaluation is warranted.  

Based upon the Board's conclusion, a 40 percent evaluation is 
warranted for the veteran's degenerative arthritis of the 
lumbar spine for the period prior to April 2, 2001.  Such an 
evaluation contemplates forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine under the new criteria.  Under the 
former criteria for lumbosacral strain, a 40 percent 
evaluation is contemplated by the presence of listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  

The April 2001 letter from a VA physician placed the 
discussion of the veteran's symptoms in a historical context.  
In essence, the physician related the veteran's symptoms and 
how they affected him during previous periods.  There is no 
indication in the physician's letter that the veteran's 
symptoms had become remarkably worse at the time of the 
letter.  In essence, the Board is unconvinced that there was 
a material change in the veteran's level of disability of the 
lumbar spine during the appeal.  Rather, the Board finds that 
the descriptions of the veteran's disability over the course 
of this appeal differed.  Accordingly, a uniform evaluation 
rather than a staged evaluation is warranted.

The Board has also concluded that an evaluation in excess of 
40 percent is not for application.  This is the maximum 
evaluation for limitation of motion of the lumbar spine.  

An evaluation higher than 40 percent requires the presence of 
pronounced intervertebral disc syndrome or ankylosis under 
the old criteria.  Under the new criteria, a higher 
evaluation requires ankylosis of the lumbar spine or 
incapacitating episodes of intervertebral disc syndrome.  The 
evidence does not reflect ankylosis of the lumbar spine.  
Moreover, there is no indication that the veteran has 
significant intervertebral disc syndrome of the lumbar spine.  
Nor is here evidence that the veteran suffers from 
incapacitating episodes, so the criteria for evaluating these 
spine disabilities based on incapacitating episodes is 
inapplicable.  In sum, neither the veteran's actual range of 
motion nor his functional restriction with use warrant 
evaluations in excess of 40 percent.  

The Board notes that there are neurologic deficits in the 
lower extremities.  However, such deficits have been 
attributed to a polyneuropathy rather than the service-
connected low back disability.  As such, separate evaluations 
for lower extremity neuropathy may not be assigned.  See 38 
C.F.R. § 4.14.

The Board observes that the veteran is competent to report 
that his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a rating 
in excess of 40 percent for the lumbar spine is not 
warranted.




ORDER

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to service connection for a skin disability is 
denied.

The veteran's application to reopen the claim of entitlement 
to service connection for PTSD is denied.

For the period prior to April 2, 2001, a rating of 40 percent 
for degenerative arthritis of the lumbar spine is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A rating in excess of 40 percent for degenerative arthritis 
of the lumbar spine is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


